

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of January 31, 2011
(the “Agreement”), is made and entered into by and between Apricus Biosciences,
Inc., a Nevada corporation (the “Company”), and Bassam Damaj, Ph.D. (the
“Executive”).


WHEREAS, the Company and Executive desire to amend and restate the Employment
Agreement, dated December 14, 2009 by and between the Company (formerly known as
NexMed, Inc.) and Executive (the “Prior Employment Agreement”);


WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders for the Company to continue to employ Executive
during the term of this Agreement; and


WHEREAS, Executive is willing to continue his employment with the Company on the
terms hereinafter set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:


1.
Term of Employment.  Subject to the terms and conditions set forth in Section 6
of this Agreement, Executive’s employment with the Company shall be “at will,”
and the Company and Executive shall each have the right to terminate Executive’s
employment hereunder.  The term of Executive’s employment hereunder is referred
to herein as the “Employment Term.”

 
2.
Position.

 

 
(a)
During the Employment Term, Executive shall be employed by the Company as
President and Chief Executive Officer, and shall have such duties, authority,
and responsibility as are commensurate with his position, subject to the
direction of the Company’s Board of Directors (the “Board”).




 
(b)
During the Employment Term, Executive shall devote all of his business time and
attention to the performance of his duties hereunder faithfully and to the best
of his abilities and shall not undertake employment with, or participate in, the
conduct of the business affairs of any other person, corporation, or entity;
provided, that nothing shall preclude Executive from (i) with the prior approval
of the Board, serving as a director, trustee or member of another business
organization or (ii) participating in the affairs of any recognized charitable
organizations, or in any community affairs, of Executive’s choice.




 
(c)
Executive’s duties hereunder shall be performed for the Company worldwide, with
principal business activities expected to be at the Company’s offices in San
Diego, California.

 
 
 

--------------------------------------------------------------------------------

 
 
3.
Compensation.



 
(a)
Base Salary.  During the Employment Term, the Company shall pay Executive a base
salary, subject to increase at the discretion of the Board, at the current
annual rate of $450,000, commencing as of January 1, 2011 (the “Base Salary”),
payable in regular installments in accordance with the Company’s usual payroll
practices.



 
(b)
Annual Bonus.  With respect to each calendar year during the Employment Term,
Executive shall be eligible to earn an annual bonus award (the “Bonus”) in a
target amount equal to 50% of Executive’s annual Base Salary.  The amount of the
Bonus shall be determined by the Board, or the Compensation Committee of the
Board (the “Compensation Committee”), in its sole discretion, based upon the
achievement by the Company of objective performance measures established and
determined by the Board or the Compensation Committee in consultation with
Executive no later than the end of the first month of such calendar year.  The
Bonus, if any, with respect to each calendar year in the Employment Term shall
be paid as promptly as practicable following the delivery of the Company’s
audited financial statements for such year, but not later than March 15 of the
calendar year following the calendar year for which the Bonus is
payable.  Unless otherwise stated herein, the Bonus shall not accrue until the
date on which it is paid, and Executive must be employed on the date the Bonus
is paid in order to receive the Bonus.



 
(c)
Stock Option Grant; Equity Awards.



 
(i)
Pursuant to the Prior Employment Agreement, the Company granted  to Executive an
award for 100,000 shares of restricted stock (post-June 2010 15 to 1 reverse
stock split) (the “Prior Award”) pursuant to the Company’s 2006 Stock Incentive
Plan (the “Plan”). The Award vests with respect to 20,000 shares on the first
anniversary of employment, 33,334 shares on the second anniversary of employment
and the remaining 46,666 shares on the third anniversary of employment.  All
unvested shares underlying the Award shall vest immediately upon (i) a “Change
in Control,” as defined in Appendix A, (ii) Executive’s termination without
Cause pursuant to Section 6(c) or (iii) Executive’s resignation for Good Reason
pursuant to Section 6(d).



 
(ii)
Subject to approval by the Board or the Compensation Committee, the Company
shall grant to Executive the following:  (a) a one time special bonus of 80,000
shares of fully vested common stock and (b) an option under the Plan award for
300,000 shares of common stock at a price equal to the fair value of the common
stock on the date of grant (the “Option”). The Option will be fully vested on
the date of grant with respect to 100,000 shares and which shall vest with
respect to the remaining shares starting on the first anniversary of the date of
grant and then with respect to one-eighth of the underlying shares each quarter
thereafter such that the Option will be fully vested on the third anniversary of
the date of grant. All unvested shares underlying the Option shall vest
immediately upon (i) a “Change in Control,” as defined in Appendix A, (ii)
Executive’s termination without Cause pursuant to Section 6(c) or (iii)
Executive’s resignation for Good Reason pursuant to Section 6(d).

 
 
(iii)
In addition, the Compensation Committee shall consider annually whether to grant
any equity-based compensation awards to the Executive in accordance with the
terms and subject to the conditions of the Company’s equity compensation plans.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Employee Benefits.  During the Employment Term, Executive shall be eligible for
inclusion, to the extent permitted by law, as a full-time employee of the
Company or any of its subsidiaries, in any and all of the following plans,
programs, and policies in effect at the time: (i) pension, profit sharing,
savings, and other retirement plans and programs, (ii) life and health (medical,
dental, hospitalization, short-term and long-term disability) insurance plans
and programs, (iii) stock option and stock purchase plans and programs, (iv)
accidental death and dismemberment protection plans and programs, (v) travel
accident insurance plans and programs, (vi) vacation policy (Executive shall
have six weeks of paid vacation per calendar year), and (vii) other plans and
programs sponsored by the Company or any subsidiary for employees or executives
generally, including any and all plans and programs that supplement any or all
of the foregoing types of plans or programs.  Nothing in this Agreement shall
preclude the Company or any of its subsidiaries or affiliates from terminating
or amending any employee benefit plan or program from time to time after the
date of this Agreement.



5.
Business Expenses and Perquisites.  The Company shall reimburse to Executive, or
pay directly, all reasonable expenses incurred by Executive in connection with
the business of the Company, and its subsidiaries and affiliates, including but
not limited to business-class travel, reasonable accommodations, and
entertainment, subject to documentation in accordance with the Company’s policy.



6.
Termination.  Subject to this Section 6, either party may terminate this
Agreement at any time and from time to time.  In the event of the termination of
Executive’s employment, the Employment Term shall end on the day of such
termination.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
By the Company for Cause. The Company may, for Cause, terminate Executive’s
employment hereunder at any time by written notice to Executive.  For purposes
of this Agreement, the term “Cause” shall mean Executive’s (i) engaging in fraud
against the Company or misappropriation of funds of the Company, (ii) disregard
or failure to follow specific and reasonable directives of the Board, (iii)
willful failure to perform his duties as President and Chief Executive Officer
of the Company, (iv) willful misconduct resulting in material injury to the
Company, (v) violation of the terms of the Confidential Information and
Intellectual Property Agreement between Executive the Company referred to in
Section 11 below, (vi) conviction of, or Executive’s plea of guilty or no
contest to, a felony or any crime involving as a material element fraud or
dishonesty, or (vii) material breach (not covered by clauses (i) through (vi) of
this paragraph) of any of the other provisions of this Agreement; provided,
that, in the case of subclauses (ii), (iii) or (vii), Cause shall not exist if
the act or omission deemed to constitute Cause is cured (if curable) by
Executive within thirty (30) days after written notice thereof to Executive by
the Company.  For purposes of the foregoing, no act, or failure to act, on
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive other than in good faith, and without reasonable belief that
his action or omission was in furtherance of the interests of the Company.

 
In the event of the termination of Executive’s employment under this Section
6(a) for Cause, the Employment Term shall end on the day of such termination and
the Company shall pay to Executive, no later than the payroll cycle following
Executive’s termination, in one lump sum: (i) any accrued but unpaid Base
Salary, less applicable deductions, including salary in respect of any accrued
and accumulated vacation due to Executive at the date of such termination; and
(ii) any amounts owing, but not yet paid, pursuant to Section 5 hereof.
 
Except as specifically set forth in Section 9 hereof, the Company shall have no
further obligations to Executive under this Agreement.
 
 
(b)
Disability or Death.  If Executive should suffer a Permanent Disability, the
Company may terminate Executive’s employment hereunder upon ten (10) or more
days’ prior written notice to Executive.  If Executive should pass away during
the term of this Agreement, Executive’s employment shall be deemed terminated on
his date of death.  For purposes of this Agreement, a “Permanent Disability”
shall be deemed to have occurred only when Executive has qualified for benefits
(including satisfaction of any applicable waiting period) under the Company’s or
a subsidiary’s long-term disability insurance arrangement.  In the event of the
termination of Executive’s employment hereunder by reason of Permanent
Disability or death, the Employment Term shall end on the day of such
termination and the Company shall pay, no later than the payroll cycle following
Executive’s termination, to Executive or Executive’s legal representative (in
the event of Permanent Disability), or any beneficiary or beneficiaries
designated by Executive to the Company in writing, or to Executive’s estate if
no such beneficiary has been so designated (in the event of Executive’s death),
a single lump sum payment of: (i) any accrued but unpaid Base Salary, less
applicable deductions, including salary in respect of any accrued and
accumulated vacation, due to Executive at the date of such termination; (ii) any
amounts owing, but not yet paid, pursuant to Section 5 hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
In addition, upon a termination under this Section 6(b), and upon the
satisfaction of the conditions set forth herein: (1) Executive shall receive a
pro rata Bonus for the calendar year in which such termination occurs, equal to
the Bonus he would have received, to the extent all criteria for such a Bonus
have been met (with the exception of the requirement that Executive be employed
on the date the Bonus is to be paid), for the calendar year of said termination
multiplied by a fraction, the numerator of which is the number of days in such
year preceding and including the date of termination, and the denominator of
which is 365.  Said pro-rata Bonus shall be paid at the same time as the Bonus
would have been paid had Executive remained employed by the Company through the
date of payment, but in any event, not later than March 15 of the calendar year
following the calendar year for which the Bonus is payable; (2) Executive shall
receive any unpaid Bonus for the calendar year preceding his termination, to the
extent that all criteria for such bonus have been met (with the exception of the
requirement that Executive be employed on the date the Bonus is to be
paid).  Said Bonus shall be paid at the same time as the Bonus would have been
paid had Executive remained employed by the Company through the date of payment;
and (3) all of Executive’s outstanding but unvested equity awards granted
pursuant to Section 3(c) of this Agreement shall vest immediately.  The payment
of any Bonus pursuant to clause (1) or clause (2) above and the acceleration of
Executive’s options and stock pursuant to clause (3), are conditioned upon
Executive (or his legal representative) signing a release in favor of the
Company, as provided for in Section 6(f).
 
 
(c)
By the Company without Cause.  The Company may, without Cause, terminate
Executive’s employment hereunder at any time upon ten (10) or more days’ written
notice to Executive.  The Company, in its sole discretion, may provide the
Executive with ten (10) days’ pay in lieu of notice.  In the event Executive’s
employment is terminated pursuant to this Section 6(c), the Employment Term
shall end on the day of such termination and the Company shall pay to Executive,
no later than the payroll cycle following Executive’s termination, in one lump
sum: (i) any accrued but unpaid Base Salary, less applicable deductions,
including salary in respect of any accrued and accumulated vacation, due to
Executive at the date of such termination, and (ii) any amounts owing, but not
yet paid, pursuant to Section 5 hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
In addition, upon a termination under this Section 6(c) and upon the
satisfaction of the conditions set forth herein: (1) Executive shall receive a
pro rata Bonus for the calendar year in which such termination occurs, equal to
the Bonus he would have received, to the extent all criteria for such a Bonus
have been met (with the exception of the requirement that Executive be employed
on date the Bonus is to be paid), for the calendar year of said termination
multiplied by a fraction, the numerator of which is the number of days in such
year preceding and including the date of termination, and the denominator of
which is 365.  Said pro-rata Bonus shall be paid at the same time as the Bonus
would have been paid had Executive remained employed by the Company through the
date of payment, but in any event, not later than March 15 of the calendar year
following the calendar year for which the Bonus is payable; (2) Executive shall
receive any unpaid Bonus for the calendar year preceding his termination, to the
extent that all criteria for such bonus have been met (with the exception of the
Executive being employed on the date the Bonus is to be paid).  Said Bonus shall
be paid at the same time as the Bonus would have been paid had Executive
remained employed by the Company through the date of payment; (3) all of
Executive’s outstanding but unvested equity awards granted pursuant to Section
3(c) of this Agreement shall vest immediately; and (4) the Company shall pay
Executive an amount equal to twelve months of Executive’s Base Salary at the
time of such termination (the “Severance”).  The payment of any Bonus pursuant
to clause (1) or clause (2) above and the acceleration of Executive’s options
and stock pursuant to clause (3), are conditioned upon Executive signing a
release in favor of the Company, as provided for in Section 6(f), and the
Severance shall be payable in a single lump sum within 60 days after the
effective date of termination of the Employment Term, subject to Executive’s
execution, delivery and non-revocation of a release in favor of the Company, as
provided for in Section 6(f).


In addition, upon a termination of this Agreement pursuant to this Section 6(c),
and subject to the satisfaction of the conditions set forth herein, Executive
and his immediate family (i.e., spouse and minor children) shall receive
continued health coverage under COBRA at the Company’s expense, with such
coverage to continue for a period of up to 12 months, or such shorter period of
time until he has obtained health coverage for himself and his immediate family
from a new employer.
   
Except as specifically set forth in Section 9 hereof, the Company shall have no
further obligations to Executive under this Agreement.
 
 
(d)
Resignation by Executive for Good Reason. If any of the events described below
occurs during the Employment Term, Executive may terminate Executive’s
employment hereunder for Good Reason by written notice to the Company
identifying the event or omission constituting Good Reason not more than one (1)
month following the occurrence of such event and, in the case of subclauses
(ii), (iii), or (iv) below, a failure by the Company to cure such act or
omission within thirty (30) days after receipt of such written notice.  In the
event that Executive elects to terminate employment pursuant to this Section
6(d), the Employment Term and Executive’s employment hereunder will be
terminated effective as of the later of thirty-one (31) days after the Company’s
receipt of Executive’s notice of termination or thirty-one (31) days after the
event, and Executive’s resignation for Good Reason pursuant to this Section 6(d)
shall be treated for all purposes as a termination without Cause pursuant to
Section 6(c) and the provisions of Section 6(c) shall apply to such termination,
including the payment of Severance and the provision of COBRA benefits to
Executive and his immediate family.  The occurrence of any of the following
events without Executive’s consent shall permit Executive to terminate
Executive’s employment for “Good Reason” pursuant to this Section 6(d):



 
(i)
A “Change in Control” (as defined in Appendix A attached hereto) occurs;



 
(ii)
The failure by the Company to observe or comply in any material respect with any
of the material provisions of this Agreement;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
A material diminution in Executive’s duties;



 
(iv)
The assignment to Executive of duties that are materially inconsistent with
Executive’s duties or that materially impair Executive’s ability to function as
the President and Chief Executive Officer of the Company; or



 
(v)
The relocation of Executive’s primary office from a location that is more than
50 miles from both (a) the Company’s executive office that constitutes
Executive’s primary office location at the time of relocation and (b)
Executive’s primary residence at the time of such relocation.

 
Except as specifically set forth in Section 9 hereof, the Company shall have no
further obligations to Executive under this Agreement.


 
(e)
By Executive without Good Reason.  Executive may terminate the Employment Term
and Executive’s employment hereunder at any time without Good Reason upon thirty
(30) days advance written notice to the Company.  In the event Executive’s
employment is terminated pursuant to this Section 6(e), the Company shall pay to
Executive, no later than ten (10) days after the last day of Executive’s
employment, in one lump sum, the sum of (i) any accrued but unpaid Base Salary,
less applicable deductions, including salary in respect of any accrued and
accumulated vacation, due to Executive at the date of such termination, and (ii)
any amounts owing, but not yet paid, pursuant to Section 5 hereof.

 
Except as specifically set forth in Section 9 hereof, the Company shall have no
further obligations to Executive under this Agreement.
 
 
(f)
Release.  Notwithstanding any other provision of this Agreement to the contrary,
Executive acknowledges and agrees that any and all payments and benefits to
which Executive is entitled under Section 6(b), 6(c) or 6(d), with the exception
of accrued salary, accrued vacation payments, and payments pursuant to Section 5
of this Agreement, are conditioned upon and subject to Executive’s first
executing a general waiver and release (and the expiration of any associated
revocation period), in such reasonable and customary form as shall be prepared
by the Company, of all claims Executive may have against the Company, and
related entities and individuals.

 
7.
Required Postponement for Specified Executives.



 
(a)
Specified Executive Delay.  Notwithstanding anything in this Agreement to the
contrary, if required by section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and if Executive is considered a Specified Executive (as
defined herein) and payment of any amounts under this Agreement is required to
be delayed for a period of six months after separation from service pursuant to
Section 409A of the Code, payment of such amounts shall be delayed as required
by section 409A, and the accumulated amounts shall be paid in a lump sum payment
within five days after the end of the six-month period.  If Executive dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of section 409A shall be paid to the personal representative
of Executive’s estate within 60 days after the date of Executive’s death.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
“Specified Executive” shall mean an employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under section 409A of the Code, as determined by the Compensation Committee of
the Board or its delegate.  The determination of Specified Executives, including
the number and identity of persons considered officers and the identification
date, shall be made by the Compensation Committee or its delegate in accordance
with the provisions of section 409A of the Code and the regulations issued
thereunder.



8.
No Mitigation; Employee Benefit Plans.  Executive shall not be required to
mitigate amounts payable to him under this Agreement by seeking other employment
or otherwise, and there shall be no offset against amounts payable to Executive
under this Agreement on account of Executive’s subsequent employment.  Amounts
payable to Executive under this Agreement shall not be offset by any claims that
the Company may have against Executive, and such amounts payable to Executive
under this Agreement shall not be affected by any other circumstances,
including, without limitation, any counterclaim, recoupment, defense, or other
right that the Company may have against Executive or others; provided, however,
that payments made to Executive as a result of the termination of Executive’s
employment hereunder shall not be considered as includible compensation with
respect to any employee benefit plans maintained by the Company, except to the
extent otherwise required by law.



9.
Indemnification.  In the event that Executive is made a party or threatened to
be made a party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), by reason of Executive’s
employment with, or serving as an officer of, the Company, the Company shall
indemnify and hold Executive harmless, and defend Executive to the fullest
extent authorized by the laws of the state in which the Company is incorporated,
as the same exist and may hereafter be amended, against any and all claims,
demands, suits, judgments, assessments, and settlements (collectively the
“Claims”), including all expenses incurred or suffered by Executive in
connection therewith (excluding, however, any legal fees incurred by Executive
for Executive’s own counsel, except as otherwise provided in this Section 9, and
excluding any Proceedings initiated by executive), and such indemnification
shall continue as to Executive even after Executive is no longer employed by the
Company hereunder, and shall inure to the benefit of Executive’s heirs,
executors, and administrators; provided, however, that Executive promptly gives
written notice to the Company of any such Claims (although Executive’s failure
to promptly give notice shall not affect the Company’s obligations under this
Section 9 except to the extent that such failure prejudices the Company or its
ability to defend such Claims).  The Company shall have the right to undertake,
with counsel or other representatives of its own choosing, the defense or
settlement of any Claims.  In the event that the Company shall fail to notify
Executive, within ten days of its receipt of Executive’s written notice, that
the Company has elected to undertake such defense or settlement, or if at any
time the Company shall otherwise fail to diligently defend or pursue settlement
of such Claims, then Executive shall have the right to undertake the defense,
compromise, or settlement of such Claims, in which event the Company shall hold
Executive harmless from any legal fees incurred by Executive for Executive’s
counsel.  Neither Executive nor the Company shall settle any Claims without the
prior written consent of the other, which consent shall not be unreasonably
withheld or delayed.  In the event that the Company submits to Executive a bona
fide settlement offer from the claimant of Claims (which settlement offer shall
include as an unconditional term thereof the giving by the claimant or the
plaintiff to Executive a release from all liability in respect of such Claims),
and Executive refuses to consent to such settlement, then thereafter the
Company’s liability to Executive for indemnification hereunder with respect to
such Claims shall not exceed the settlement amount included in such bona fide
settlement offer, and Executive shall either assume the defense of such Claims
or pay the Company’s attorneys’ fees and other out-of-pocket costs incurred
thereafter in continuing the defense of such Claims.  Regardless of which party
is conducting the defense of any such Claims, the other party, with counsel or
other representatives of its own choosing and at its sole cost and expense,
shall have the right to consult with the party conducting the defense of such
Claims and its counsel or other representatives concerning such Claims and
Executive and the respective counsel or other representatives shall cooperate
with respect to such Claims.  The party conducting the defense of any such
Claims and its counsel shall in any case keep the other party and its counsel
(if any) fully informed as to the status of such Claims and any matters relating
thereto.  Executive and the Company shall provide to the other such records,
books, documents, and other materials as shall reasonably be necessary for each
to conduct or evaluate the defense of any Claims, and will generally cooperate
with respect to any matters relating thereto.  This Section 9 shall remain in
effect after this Agreement is terminated, regardless of the reasons for such
termination.  The indemnification provided to Executive pursuant to this Section
9 shall not supersede or reduce any indemnification provided to Executive under
any separate agreement, or the By-Laws of the Company; in this regard, it is
intended that this Agreement shall expand and extend Executive’s rights to
receive indemnification.

 
 
 

--------------------------------------------------------------------------------

 
 
10.
Withholding.  The Company shall have the right to deduct and withhold from all
payments to Executive hereunder all payroll taxes, income tax withholding and
other federal, state and local taxes and charges which currently are or which
hereafter may be required by law to be so deducted and withheld.



11.
Additional Agreements.  As a condition to his continued employment hereunder,
Executive shall continued to be subject to the terms and conditions of that
certain Confidential Information and Intellectual Property Agreement, in the
form attached as Exhibit A to the Prior Employment Agreement, which shall be
incorporated herein by reference (the “Confidential Information and Intellectual
Property Agreement”).



12.
Non-Assignability.  Executive’s rights and benefits hereunder are personal to
Executive, and shall not be alienated, voluntarily or involuntarily assigned, or
transferred.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
Binding Effect.  This Agreement shall be binding upon the parties hereto, and
their respective assigns, successors, executors, administrators, and heirs.  In
the event the Company becomes a party to any merger, consolidation, or
reorganization, this Agreement shall remain in full force and effect as an
obligation of the Company or its successor(s) in interest.  None of the payments
provided for by this Agreement shall be subject to seizure for payment of any
debts or judgments against Executive or Executive’s beneficiary or
beneficiaries, nor shall Executive or any such beneficiary or beneficiaries have
any right to transfer or encumber any right or benefit hereunder.



14.
Entire Agreement; Modification.



 
(a)
This Agreement supersedes all prior agreements between the Company and Executive
relating to the subject matter hereof, including the Prior Employment Agreement,
with the exception of the Confidential Information and Intellectual Property
Agreement.  This Agreement sets forth the entire understanding among the parties
hereto with respect to the subject matter hereof, may not be changed orally, and
may be changed only by an agreement in writing signed by the parties
hereto.  Notwithstanding the foregoing, this Agreement shall not supersede or
affect the rights and obligations of the parties arising under any outstanding
equity awards granted to the Executive under the Plan or under the Prior
Employment Agreement.



 
(b)
Executive acknowledges that from time to time, the Company may establish,
maintain and distribute manuals, handbooks or personnel policies, and officers
or other representatives of the Company may make written or oral statements
relating to personnel policies and procedures.  Such manuals, handbooks and
statements are intended only for general guidance.  No policies, procedures or
statements of any nature by or on behalf of the Company (whether written or
oral, and whether or not contained in any manual or handbook or personnel
policies), and no acts or practices of any nature, shall be construed to modify
this Agreement or to create express or implied obligations of any nature to
Executive.



15.
Notices.  All notices and communications hereunder shall be in writing, sent by
certified or registered mail, return receipt requested, postage prepaid; by
facsimile transmission, with proof of the time and date of receipt retained by
the transmitter; or by hand-delivery properly receipted.  The actual date of
receipt as shown by the return receipt therefore, the facsimile transmission
sheet, or the hand-delivery receipt, as the case may be, shall determine the
date on which (and, in the case of a facsimile, the time at which) notice was
given.  All payments required hereunder by the Company to Executive shall be
sent postage prepaid, or, at Executive’s election, shall be transferred to
Executive electronically to such bank account as Executive may designate in
writing to the Company, including designation of the applicable electronic
address.  The foregoing items (other than any electronic transfer to Executive)
shall be addressed as follows (or to such other address as the Company and
Executive may designate in writing from time to time):



 
 

--------------------------------------------------------------------------------

 
 
To the Company:
Apricus Biosciences, Inc.
6330 Nancy Ridge Drive
Suite 103
San Diego, CA 92121
Fax: 858-866-0482
Attention: Lead Independent Board Member


To Executive:
Bassam Damaj, Ph.D.
c/o Apricus Biosciences, Inc.
6330 Nancy Ridge Drive, Suite 103
San Diego, California 92121
Fax: 1-858-866-0482


16.
Section 409A of the Code.  This Agreement is intended to comply with section
409A of the Code and its corresponding regulations, to the extent
applicable.  Accordingly, all provisions herein, or incorporated herein by
reference, shall be construed and interpreted to comply with section 409A of the
Code and any applicable exceptions thereunder.  Notwithstanding anything in this
Agreement to the contrary, payments may only be made under this Agreement upon
an event and in a manner permitted by section 409A of the Code, to the extent
applicable.  As used in the Agreement, the term “termination of employment”
shall mean Executive’s separation from service with the Company within the
meaning of section 409A of the Code and the regulations promulgated
thereunder.  For purposes of section 409A, the right to a series of payments
under the Agreement shall be treated as a right to a series of separate
payments.  Any amounts payable solely on account of an involuntary separation
from service of Executive within the meaning of section 409A of the Code shall
be excludible from the requirements of section 409A of the Code, either as
involuntary separation pay or as short-term deferral amounts to the maximum
possible extent.  All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement shall be for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 
 
 

--------------------------------------------------------------------------------

 
 



17.
Governing Law; Jurisdiction.  This Agreement shall be governed by, and construed
and enforced according to, the domestic laws of the State of California without
giving effect to the principles of conflict of laws thereof, or such principles
of any other jurisdiction, which could cause the application of the substantive
law of any jurisdiction other than the State of California.  The Company and
Executive agree that the state or federal courts located in San Diego,
California shall have exclusive jurisdiction to hear and determine any dispute
which may arise under this Agreement.



18.
Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.



19.
Headings.  The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part, of this Agreement.



20.
Signature in Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 
IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.



 
/s/ Bassam Damaj
 
Bassam Damaj, Ph.D.
     
APRICUS BIOSCEINCES, INC.
       
By:
/s/ Rusty Ray
 
Name:
Rusty Ray
 
Title:
Lead Independent Board Member



 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A


Change in Control


For the purpose of this Agreement, a “Change in Control” shall be deemed to have
taken place if:


A. Individuals who, on the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that, no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;


B. Any “Person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Voting Securities”); provided, however, that, the event described in this
paragraph B shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions: (i) by the Company or any subsidiary of the Company
in which the Company owns more than 50% of the combined voting power of such
entity (a “Subsidiary”), (ii) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding the Company’s Voting Securities pursuant to a
public offering of such Voting Securities, (iv) pursuant to a Non-Qualifying
Transaction (as defined in paragraph C immediately below), (v) pursuant to any
acquisition by Executive or by any Person which is an “affiliate” (within the
meaning of 17 C.F.R. § 230.405) of Executive (an “Excluded Person”);


C. The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Company (the “Parent Corporation”), is represented by
the Company’s Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which the
Company’s Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Company’s Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no Person (other than (A) any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation or (B) an Excluded Person is or becomes the beneficial owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (i), (ii) and (iii)
above shall be deemed to be a “Non-Qualifying Transaction”);
 
 
 

--------------------------------------------------------------------------------

 
 
D. A sale of all or substantially all of the Company’s assets, other than to an
Excluded Person;


E. The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or


F. Such other events as the Board may designate.


Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur (i) solely as a result of the Closing or any of the transactions
contemplated under the Merger Agreement or (ii) solely because any person
acquires beneficial ownership of more than 50% of the Company’s Voting
Securities as a result of the acquisition of the Company’s Voting Securities by
the Company which reduces the number of the Company’s Voting Securities
outstanding; provided, that, if after such acquisition by the Company such
person becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.


 
 

--------------------------------------------------------------------------------

 
 